
	

114 S1296 IS: Build USA Act
U.S. Senate
2015-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1296
		IN THE SENATE OF THE UNITED STATES
		
			May 12, 2015
			Mrs. Fischer introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To establish the American Infrastructure Bank to offer States the option for more flexibility in
			 financing and funding infrastructure projects. 
	
	
		1.Short title; table of contents
			(a)Short title
 This Act may be cited as the Build USA Act. (b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					TITLE I—American Infrastructure Bank
					Sec. 101. Establishment of American Infrastructure Bank.
					Sec. 102. State remittance agreements with Bank.
					Sec. 103. Loans to States and units of local government for transportation projects.
					TITLE II—Capitalization of Bank
					Sec. 201. Allowance of temporary dividends received deduction for dividends received from a
			 controlled foreign corporation.
					Sec. 202. Appropriations to Bank.
				
 2.DefinitionsIn this Act: (1)BankThe term Bank means the American Infrastructure Bank established by section 101(a).
 (2)BoardThe term Board means the Board of Directors of the Bank. (3)Core infrastructure project The term core infrastructure project means a Federal-aid highway or highway (as those terms are defined in section 101 of title 23, United States Code) project of a State that is eligible for funding under chapter 1 of title 23, United States Code.
 (4)SecretaryThe term Secretary means the Secretary of Transportation. (5)State The term State has the meaning given the term in section 101(a) of title 23, United States Code.
			IAmerican Infrastructure Bank
			101.Establishment of American Infrastructure Bank
				(a)Establishment
 (1)In generalThere is established as a wholly owned Government corporation subject to chapter 91 of title 31, United States Code (commonly known as the Government Corporation Control Act) (except as otherwise provided in this Act), a bank to be known as the American Infrastructure Bank.
 (2)Responsibility of SecretaryThe Secretary shall take such action as the Secretary determines to be necessary to assist in implementing the establishment of the Bank in accordance with this Act.
 (3)Conforming amendmentSection 9101(3) of title 31, United States Code, is amended by inserting after subparagraph (N) the following:
						
 (O)the American Infrastructure Bank.. (b)Board of Directors (1)Membership (A)In generalThe Bank shall have a bipartisan Board of Directors consisting of—
 (i)4 voting members, 1 of each who shall be appointed, by and with the advice and consent of the Senate—
 (I)by the Majority Leader of the Senate, in consultation with the Chairperson of the Committee on Environment and Public Works of the Senate;
 (II)by the Minority Leader of the Senate, in consultation with the Ranking Member of the Committee on Environment and Public Works of the Senate;
 (III)by the Speaker of the House of Representatives, in consultation with the Chairperson of the Committee on Transportation and Infrastructure of the House of Representatives; and
 (IV)by the Minority Leader of the House of Representatives, in consultation with the Ranking Member of the Committee on Transportation and Infrastructure of the House of Representatives; and
 (ii)1 non-voting member, who shall be the Secretary (or a designee). (B)QualificationsA Board member appointed under subparagraph (A)(i) shall have relevant expertise in the fields of public or private finance, infrastructure financing, or transportation infrastructure policy.
 (C)TermA member of the Board shall be appointed for a term of 3 years. (D)Date of initial appointmentsThe initial appointments to the Board under subparagraph (A)(i) shall be made not later than 180 days after the date of enactment of this Act.
 (E)VacanciesA vacancy on the Board—
 (i)shall not affect the powers of the Board; and
 (ii)shall be filled in the same manner as the original appointment was made.
 (F)MeetingsThe Board shall meet at the call of the chairperson.
 (G)QuorumA majority of the members of the Board shall constitute a quorum.
						(H)Chairperson and
 vice chairpersonThe Board shall select a chairperson and vice chairperson from among the members of the Board.
						(I)Compensation
 (i)In generalSubject to clause (ii), the Secretary shall determine compensation of members of the Board in a manner that is consistent with similar compensation for members of other boards in the Federal Government.
 (ii)Federal employees and officialsA member of the Commission who is an officer or employee of the Federal Government shall serve without compensation in addition to the compensation received for the services of the member as an officer or employee of the Federal Government.
							(J)Administrative costs
 (i)In generalFor the first 3 years beginning on the date of enactment of this Act, not more than ½ of 1 percent of the funds made available under section 202 shall be used for—
 (I)compensation for members of the Board under subparagraph (I); (II)compensation for employees of the Board;
 (III)administrative expenses; and (IV)any other expenses incurred by the Bank.
 (ii)3 years after the date of enactmentFor any year beginning after the date that is 3 years after the date of enactment of this Act, funds from interest received by the Bank shall be used to provide funds for the expenses described in clause (i).
 (2)DutiesThe Board shall— (A)not later than 18 months after the date of enactment of this Act, commence operation of the Bank, including by establishing all operational and administrative parameters of the Bank; and
 (B)monitor and exercise oversight of core infrastructure projects as necessary to achieve the purposes of the Bank.
 (3)PowersThe Board shall have the authority— (A)in accordance with such terms as the Board determines to be appropriate, to make senior and subordinated loans, purchase senior and subordinated debt securities, and enter into a binding commitment to make any such loan or purchase any such security, the proceeds of which are used to assist in the financing or refinancing of the development of 1 or more core infrastructure projects;
 (B)to issue and sell debt securities of the Bank on such terms as the Board determines to be appropriate;
 (C)to issue public benefit bonds and provide financing to core infrastructure projects from amounts made available from the issuance of those bonds;
 (D)to make loan guarantees; (E)to enter into agreements or contracts with any individual or entity in support of the business of the Bank;
 (F)to purchase in the open market any outstanding obligation of the Bank at any time and at any price; (G)to acquire, lease, pledge, exchange, and dispose of real and personal property and otherwise exercise all the usual incidents of ownership of property to the extent the exercise of those powers are appropriate to, and consistent with, the purposes of the Bank;
 (H)to sue and be sued in a corporate capacity in any court of competent jurisdiction, except that no attachment, injunction, or similar process, may be issued against the property of the Bank or against the Bank with respect to that property;
 (I)to indemnify the members of the Board for liabilities arising out of the actions of the Board, in accordance with, and subject to the limitations contained in, this Act; and
 (J)to exercise all other lawful powers that are necessary or appropriate to carry out, and are consistent with, the purposes of the Bank.
						(4)Limitations
 (A)Issuance of debt securityThe Board may not issue any debt security without the consent of the Secretary. (B)Issuance of voting securityThe Board may not issue any voting security in the Bank.
						(c)Audits; reports
 (1)AccountingThe book of accounts of the Bank shall be— (A)maintained in accordance with generally accepted accounting principles; and
 (B)subject to an annual audit by an independent public accountant that is— (i)appointed by the Board; and
 (ii)of nationally recognized standing. (2)ReportsNot later than 90 days after the last day of each fiscal year during which the Bank is in operation, the Board shall submit to the President and the appropriate committees of Congress a report that describes, with respect to the preceding fiscal year—
 (A)the operations of the Bank; (B)a schedule of the obligations and outstanding capital securities of the Bank, together with a statement of the amounts issued and redeemed or paid during that fiscal year; and
 (C)the status of core infrastructure projects receiving funding or other assistance pursuant to this Act, including disclosure of all entities with a development, ownership, or operational interest in those core infrastructure projects.
						(3)Books and records
 (A)In generalThe Bank shall maintain adequate books and records to support the financial transactions of the Bank, including a description, to be maintained on a publically accessible database, of—
 (i)each financial transaction of the Bank and each core infrastructure project that receives funding from the Bank; and
 (ii)the amount of funding for each core infrastructure project. (B)AuditsThe books and records of the Bank shall be—
 (i)maintained in accordance with recommended accounting practices; and (ii)open to inspection by the Comptroller General of the United States.
							102.State remittance agreements with Bank
 (a)In generalA State may enter into an agreement of not less than 3 years with the Bank, under which— (1)the State agrees to remit not less than 60 percent of the total amount of funds received by the State in each year of the 3-year period from the Federal Government for Federal-aid highway activities under sections 119(d) and 133(b) of title 23, United States Code;
 (2)the Board will issue to the State funds from the Bank received under section 202 in an amount equal to 90 percent of the amount the State remitted to the Bank under paragraph (1); and
 (3)the State will use the funds received from the Bank under paragraph (2) to carry out core infrastructure projects in accordance with subsection (b).
 (b)State determination of complianceNotwithstanding any other provision of law, in carrying out a project under subsection (a)(3), a State shall—
 (1)have the authority to determine whether the State is in compliance with all Federal requirements of—
 (A)environmental approvals relating to the project; (B)environmental permits relating to the project;
 (C)section 313 of title 23, United States Code; (D)the development and construction of the project, including—
 (i)preliminary design; (ii)right-of-way acquisition;
 (iii)construction engineering; and (iv)final acceptance of the project;
 (E)preapproval for preventative maintenance projects and procedures; (F)project agreements and modifications to project agreements; and
 (G)consultant procurement services relating to the project; (2)assume responsibility of and oversight duties over compliance with the requirements described in paragraph (1); and
 (3)to the maximum extent practicable, attempt to carry out the project in compliance with all Federal requirements.
					(c)Use of State-Remitted funds
 The Bank shall use an amount equal to 10 percent of the funds remitted to the Bank by States under subsection (a)(1) to carry out section 103.
				103.Loans to States and units of local government for transportation projects
 (a)In generalThe Bank may grant a loan to a State or a unit of local government to carry out a core infrastructure project in compliance with all applicable Federal laws and requirements.
 (b)Submission of applicationsIn order to be eligible to receive a loan under subsection (a), a State or unit of local government shall submit to the Board an application at such time, in such manner, and containing such information as the Board may reasonably require.
 (c)Interest rates for loansThe Board shall— (1)set the interest rate for a loan provided under subsection (a); and
 (2)ensure that the interest rate remains at a level that is more favorable than that of similar infrastructure loans available on the private market.
					IICapitalization of Bank
			201.Allowance of temporary
			 dividends received deduction for dividends received from a controlled
			 foreign
			 corporation
				(a)Applicability of temporary dividends received deduction
 (1)In generalSubsection (f) of section 965 of the Internal Revenue Code of 1986 is amended to read as follows:  (f)Election (1)In generalThe taxpayer may elect to apply this section to the 3-taxable year period beginning with—
 (A)the taxpayer's last taxable year which begins before the date of the enactment of the Build USA Act, or (B)the taxpayer's first taxable year which begins during the 1-year period beginning on such date of enactment.
 (2)Time for making electionAny election made under this section shall be made on or before the due date (including extensions) for filing the return of tax for the first taxable year in the 3-taxable year period described in paragraph (1).
 (3)Declaration of amount repatriatedAn election under this section shall designate a limitation of the aggregate amount of dividends to be taken into account under subsection (a) during the 3-taxable year period..
					(2)Conforming
			 amendments
						(A)Extraordinary
 dividendsSection 965(b)(2) of such Code is amended by striking June 30, 2003 and inserting December 31, 2014, and
						(B)Determinations
 relating to related party indebtednessSection 965(b)(3)(B) of such Code is amended by striking October 3, 2004 and inserting December 31, 2014.
						(C)Determinations
 relating to base periodSection 965(c)(2) of such Code is amended by striking June 30, 2003 and inserting December 31, 2014.
						(b)Amount of
 deductionParagraph (1) of section 965(a) of the Internal Revenue Code of 1986 is amended by striking 85 percent and inserting 81.4 percent.
				(c)Effective
 dateThe amendments made by this section shall apply to taxable years ending after the date of the enactment of this Act.
				202.Appropriations to Bank
 (a)Estimation of revenues from repatriationNot later than 60 days after the date of enactment of this Act, the Secretary of the Treasury (or the Secretary's delegate) shall estimate the increase in the amount of revenues to be received in the Treasury after the date of enactment of this Act and before October 1, 2019, attributable to the amendments made by this title.
 (b)AppropriationOut of any money in the Treasury not otherwise appropriated, there is hereby appropriated to the Bank an amount equal to the amount described in subsection (a), to remain available until expended.
